DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group II and the species of cancer antigen in the reply filed on 6/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14, 15, 18 and 22 of U.S. Patent No. 9,109,250 in view of Prudhomme (J. Gene Med., 2005).
The ‘250 claims set forth a method for producing the claimed linear ds DNA via method steps that anticipate the instant method steps.  The ‘250 methods may be used to produce a 
Prudhomme teaches efficacious DNA immunization against tumor antigens, including the CEA antigen.   
The instantly claimed methods are claimed by the ‘250 patent with the exception of the administration for DNA immunization limitation.  The ordinary skilled artisan, seeking to produce therapeutics against tumors, would have been motivated to use the ‘250 methods to produce DNA for immunization because the ‘250 patent teaches such methods to be useful for producing pharmaceuticals encoding antigens, the active component used by Prudhomme.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating tumor pharmaceuticals as taught by Prudhomme et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Claims 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,499,847 in view of Prudhomme (J. Gene Med., 2005).
The ‘847 claims set forth a method for producing the claimed linear ds DNA via method steps that anticipate the instant method steps.  The ‘847 methods may be used to produce a pharmaceutical DNA.  The ‘847 claims do not recite administration of the DNA for induction of an immune response or DNA encoding an antigen.
Prudhomme teaches efficacious DNA immunization against tumor antigens, including the CEA antigen.  Such antigens are encoded by the DNA vectors of Prudhomme.
The instantly claimed methods are claimed by the ‘847 patent with the exception of the administration for DNA immunization and antigen encoding limitations.  The ordinary skilled artisan, seeking to produce therapeutics against tumors, would have been motivated to use the ‘847 methods to produce DNA for immunization because the ‘847 patent teaches such methods to be useful for producing DNA pharmaceuticals, the active component used by Prudhomme to encode antigens.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating tumor pharmaceuticals as taught by Prudhomme et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633